Case: 1:19-cr-00768 Document #: 6 Filed: 10/24/19 Page 1 of 2 PagelD #:51
FILE

UNITED STATES DISTRICT COURT OCT 24 2019
NORTHERN DISTRICT OF ILLINOIS —_aacisTRATE JUDGE MARIA VALDEZ
EASTERN DIVISION UNITED STATES DISTRICT COURT

Par
a .
Ps A

 

UNITED STATES OF AMERICA
CASE NUMBER: 19 CR 768

Vv.

Hon. Maria Valdez
ROBERTO VELAZQUEZ MARTINEZ,

a/k/a “Rafael,”
GOVERNMENT'S MOTION TO UNSEAL CASE

Now comes the UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR.,
United States Attorney for the Northern District of Illinois, and states as follows in
support of its Motion to Unseal Case.

On October 3, 2019, U.S. Magistrate Judge Jeffrey Cummings authorized a
criminal complaint that charged defendant Roberto Velazquez Martinez with one
count of conspiracy to possess with intent to distribute and to distribute a controlled
substance, namely, five kilograms or more of cocaine, in violation of Title 21, United
States Code, Section 846. Upon the government’s motion, the complaint was filed
under seal “until the time of arrest of the defendant in this case or further order of
the Court, whichever occurs earlier.”

On October 6, 2019, defendant was arrested by law enforcement in Peru and
is currently pending extradition proceedings to the United States.

On October 24, 2019, a grand jury returned an indictment that charged the
defendant with one count of conspiracy to possess with intent to distribute and to
distribute a controlled substance, namely, five kilograms or more of cocaine, in

violation of Title 21, United States Code, Section 846. As such, the government
Case: 1:19-cr-00768 Document #: 6 Filed: 10/24/19 Page 2 of 2 PagelD #:52

respectfully requests that the complaint, indictment, and related pleadings be

unsealed at this time.

DATE: October 24, 2019

Respectfully submitted,

JOHN R. LAUSCH, JR.
United States Attorney

/3/Matthew Hernandez
Matthew Hernandez
Assistant United States Attorney
219 S. Dearborn Street, Rm. 500
Chicago, Illinois 60604
(312) 353-4317
